        Case 2:08-cr-00374-JFC Document 1324 Filed 12/22/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                    )
                                             )
                  v.                         )      Criminal No. 08-374
                                             )
ALONZO LAMAR JOHNSON,                        )
                                             )
               Defendant.                    )

                                 MEMORANDUM OPINION

       Pending before the court is an issue that was remanded by the United States Court of

Appeals for the Third Circuit, namely, whether excusable neglect or good cause exists to extend

the time for defendant Alonzo Johnson (“Johnson”) to file a notice of appeal of this court’s

memorandum opinion and order of January 29, 2020 (ECF No. 1267). The issue has been fully

briefed by the parties (ECF Nos. 1301, 1306) and is ripe for decision.

   I. Procedural Background

   Johnson was convicted of a drug conspiracy and is now serving a sentence at FCI-Fort Dix,

New Jersey. There have been numerous post-conviction motions. Relevant to the issue on

remand is that on April 23, 2019, Johnson filed a pro se “lettion motion” (ECF No. 1241), which

the court interpreted as a motion for discovery. On May 7, 2019, Johnson filed a pro se motion

under the First Step Act (ECF No. 1242), arguing that his crack cocaine conviction was a

“covered offense” which entitled him to a sentence reduction. Johnson’s numerous filings (ECF

Nos. 1242, 1249, 1253, 1258 and 1262) all referenced only his criminal case, Criminal No. 08-

374. The government’s response also was captioned only at the criminal case number.

       In a memorandum opinion and order, each dated January 29, 2020, the court denied both

motions (ECF No. 1267). In the opinion, the court stated: “An appropriate order follows.” Id.
          Case 2:08-cr-00374-JFC Document 1324 Filed 12/22/20 Page 2 of 9




at 6. The order was attached to the opinion, was issued the same date, and was filed in the same

docket entry, with a separate caption, “Order.” (ECF No. 1267 at 7). The docket reflects that a

staff note that a copy of the opinion and order were sent to Johnson via US Mail that day.

         The captions of the court’s opinion and order contained both the criminal case number

and the civil case number related to Johnson’s § 2255 motion (Civil No. 18-493), which had

been denied in January 2019 (ECF No. 1233). The court added the civil case number to the

caption because it was unclear whether Johnson’s “lettion motion” was based on civil or criminal

law. In resolving the “lettion motion,” the opinion addressed Johnson’s right to discovery in his

closed criminal case and also his right to pre-complaint discovery in a civil case. (ECF No. 1267

at 2-3). The remainder of the opinion dealt with Johnson’s First Step Act motion. The Order

provided that both motions were denied for the reasons set forth in the memorandum opinion.

The opinion and order were docketed only at the criminal case.

         Johnson filed a notice of appeal of the January 29, 2020 order (ECF No. 1269). The

appeal was signed by Johnson on February 26, 2020. The date stamp on the envelope from the

prison was February 27, 2020 (ECF No. 1269-1). The notice of appeal was docketed on March

3, 2020. The notice of appeal contained both the criminal and civil case numbers. The body of

the notice of appeal states: “The Defendant will be striving to appeal the above Federal District

Court’s Memorandum Opinion at DOC. 1267 in the listed Civil Case Number.” (ECF No.

1269). The notice of appeal did not articulate the specific grounds for the appeal.

         The substance of Johnson’s appeal, as construed by the court of appeals, related only to

the denial of Johnson’s motion for relief under the First Step Act in his criminal case. (ECF No.

1292).    This understanding is consistent with Johnson’s brief about whether excusable neglect

exists, which refers only to the denial of his First Step Act motion (ECF No. 1301). As the court



                                                 2
        Case 2:08-cr-00374-JFC Document 1324 Filed 12/22/20 Page 3 of 9




of appeals explained, a motion for sentence reduction under § 3582(c) is considered part of the

criminal proceedings and, therefore, an appeal must be filed within 14 days. (ECF No. 1292).

       The government filed a motion with the appellate court seeking to dismiss the appeal for

being untimely filed. In the remand order, the court of appeals instructed this court to determine

“whether excusable neglect or good cause exists to extend the time to file a notice of appeal.” Id.

The appeal remains pending with the court of appeals, which retained jurisdiction. Id.



   II. Legal Analysis

       The court of appeals directed this court to determine whether excusable neglect or good

cause exists to extend the time for Johnson to file a notice of appeal pursuant to Federal Rule of

Appellate Procedure 4(b)(4) (ECF No. 1292). Johnson articulates two reasons to extend the

appeal period: (1) the opinion said “an appropriate order will follow”; and (2) the caption had

both the criminal and civil case numbers on it (ECF No. 1301). Johnson explains that he made

numerous attempts to ask the clerk’s office when to file his notice of appeal. Id. The government

argues that Johnson knew that his appeal fell under the criminal docket and he failed to show

excusable neglect (ECF No. 1306).

       A. Legal Standard

       Federal Rule of Appellate Procedure 4(b)(4) provides: “Upon a finding of excusable

neglect or good cause, the district court may – before or after the time has expired, with or

without motion and notice – extend the time to file a notice of appeal for a period not to exceed

30 days from the expiration of the time otherwise prescribed by this Rule 4(b).” “Good cause”

and “excusable neglect” are separate bases upon which an extension of time can be granted

regardless of when the requesting motion is made. Ragguette v. Premier Wines & Spirits, 691



                                                3
         Case 2:08-cr-00374-JFC Document 1324 Filed 12/22/20 Page 4 of 9




F.3d 315, 323 n.2 (3d Cir. 2012) (citing Fed. R.App. P. 4 Advisory Committee's Notes on 2002

Amendments)). The good cause standard “applies in situations in which there is no fault—

excusable or otherwise.” Id. See Price v. Gen. Cable Indus., Inc., 466 F. Supp. 2d 610, 613

(W.D. Pa. 2006) (excusable neglect applies when negligence is involved and good cause applies

when circumstances beyond the movant's control cause delay). In Price, the court explained: A

more structured and exacting analysis is appropriate where a party seeks protection from his own

negligence; where a litigant is the victim of unforeseeable circumstances, however, justice

permits greater discretion.” Id. at 613.

       In Ragguette, the court of appeals explained that the Supreme Court's ruling in Pioneer

Investment Services Co. v. Brunswick Associates Limited Partnership, 507 U.S. 380 (1993)

(involving a bankruptcy rule), established an equitable approach to the “excusable neglect”

determination that also applies to Federal Rule of Appellate Procedure 4. Ragguette, 691 F.3d at

325. The Supreme Court in Pioneer articulated four factors to consider when making this

equitable determination: (1) the danger of prejudice to the non-movant; (2) the length of the

delay and the impact on judicial proceedings; (3) the reason for the delay, including whether it

was within the reasonable control of the movant; and (4) whether the movant acted in good faith.

Id. at 319. Inadvertence, ignorance of the rules, or mistakes construing the rules do not usually

constitute excusable neglect. Id. On the other hand, “excusable neglect” is an elastic concept

that is not limited to omissions caused by circumstances beyond the control of the movant. Id.

       The factors identified by the court of appeals’ earlier decision in Consolidated

Freightways Corp. of Del. v. Larson, 827 F.2d 916 (1987), “should still be considered in

applying the overall approach subsequently set forth by the Supreme Court in Pioneer.”

Ragguette, 691 F.3d at 326. Those factors are: (1) whether the inadvertence reflects professional



                                               4
           Case 2:08-cr-00374-JFC Document 1324 Filed 12/22/20 Page 5 of 9




incompetence such as ignorance of the rules of procedure; (2) whether the asserted inadvertence

reflects an easily manufactured excuse incapable of verification by the court; (3) whether the

tardiness results from counsel's failure to provide for a readily foreseeable consequence; (4)

whether the inadvertence reflects a complete lack of diligence; and (5) whether the court is

satisfied that the inadvertence resulted despite counsel's substantial good faith efforts toward

compliance. Id. at 325-26. Courts should also consider a sixth factor: whether the enlargement

of time will prejudice the opposing party.” Id. at 327. The Consolidated factors are subsumed in

the more general Pioneer factor of “reason for the delay.” Id.

          B. Good cause

          The “good cause” standard does not apply in this case because there were no unforeseen

external circumstances. It appears that Johnson appealed only the First Step Act ruling in his

criminal case. Johnson erred by not filing a timely appeal within the 14-day period prescribed

for appeals in criminal cases. Johnson did not articulate any reason why he was prevented from

doing so. If he was confused about whether the civil or criminal appeal period governed, he

should have filed the appeal within the shorter period of time. In addition, instead of calling the

clerk’s office to seek legal advice on the applicable deadline, he should have filed a motion for

clarification with the court. No external circumstance prevented Johnson from filing a timely

appeal.

          C. Excusable neglect

          The court turns now to the evaluation of whether there was excusable neglect. As to the

first Pioneer factor, the government did not articulate any prejudice, nor can the court perceive

prejudice arising from the short delay at issue here. On the second factor, the length of the delay

was approximately two weeks and had no discernible impact on judicial proceedings, except for



                                                 5
        Case 2:08-cr-00374-JFC Document 1324 Filed 12/22/20 Page 6 of 9




necessitating this remand to consider whether to extend the appeal period. Johnson’s notice of

appeal was filed well within the 30-day period for extensions provided in Federal Rule of

Appellate Procedure 4(b)(4).

       The third Pioneer factor, the reason for the delay, requires more extensive discussion.

Because Johnson is pro se, the Consolidated factor about whether the inadvertence reflects

professional incompetence, such as ignorance of the rules of procedure, is difficult to apply. In

Pioneer, the Supreme Court explained that inadvertence, ignorance of the rules, or mistakes

construing the rules do not usually constitute excusable neglect. 507 U.S. at 395. In the unique

circumstances of this case, however, the caption contained both a civil and criminal case number

and the opinion addressed the merits of the “lettion motion” under both civil and criminal law.

Although the reason for the delay was within Johnson’s control, it was understandable for

Johnson to be confused about whether the civil or criminal appeal period governed.

       The court recognizes that Johnson’s purported reliance on the caption could be an “easily

manufactured excuse incapable of verification by the court.” Johnson’s position, however, is

supported by the contemporaneous notice of appeal, which states that he is striving to appeal the

decision in the “listed Civil Case Number,” and by his calls to the clerk’s office to ascertain the

filing deadline. On the other hand, reliance on the civil appeal period is inconsistent with

Johnson’s appeal of only the denial of his First Step Act motion in his criminal case.

       The factor about whether the tardiness results from counsel's failure to provide for a

readily foreseeable consequence is not directly applicable. It was certainly foreseeable that the

criminal appeal period was applicable and Johnson did not articulate any reason why he could

not have filed his appeal within the 14-day appeal period. Johnson did not display a complete

lack of diligence. Although not submitted in a sworn statement, the court accepts Johnson’s



                                                 6
        Case 2:08-cr-00374-JFC Document 1324 Filed 12/22/20 Page 7 of 9




representation that he contacted the clerk’s office to ask about the appeal deadline. The court is

satisfied that the inadvertence resulted despite Johnson’s substantial good faith efforts toward

compliance. Ultimately, the court concludes that the equities surrounding the reason for the delay

favor Johnson.

       The fourth Pioneer factor, whether the movant acted in good faith, is mixed. Johnson has

been diligent in timely filing numerous appeals of the court’s previous decisions in this case.

There is no evidence that he delayed filing a timely appeal of the January 2020 opinion and order

for improper purposes. Johnson placed his notice of appeal in the prison mail well within the 60

day civil appeal period, as evidenced by the time stamp on the envelope. Pursuant to Federal

Rule of Appellate Procedure 4(c)(1)(A)(ii), Johnson’s appeal would have been timely if the civil

appeal period applied. The court accepts that Johnson was confused by the presence of both the

civil and criminal case numbers in the caption.

       The court cannot accept Johnson’s contention that he “believed that another order was

coming.” (ECF No. 1301). As an initial matter, Johnson misquoted the actual text of the

opinion. It did not say “an appropriate order will follow” (see ECF No. 1301); instead, the

opinion stated: “An appropriate order follows.” (ECF No. 1267 at 6). The order (referencing

the same motions discussed in the opinion) was attached, docketed, and sent to Johnson (ECF

No. 1267 at 7). He could not have reasonably believed that another order would be sent later.

This argument does not support a good faith basis for Johnson’s failure to file a timely appeal.

       D. Equitable weighing of the factors

       This is a close decision. In Consolidated, the court explained that the “standard for

determining excusable neglect is a strict one” and permits untimely appeals only in

“extraordinary cases where injustice would otherwise result.” 827 F.2d at 918 (citing Advisory



                                                  7
         Case 2:08-cr-00374-JFC Document 1324 Filed 12/22/20 Page 8 of 9




Committee Notes to 1966 amendment to Federal Rule of Civil Procedure 73, the predecessor of

Fed. R. App. Proc. 4(a)). In Ragguette, 691 F.3d at 315, the court of appeals held that the district

court abused its discretion by finding excusable neglect where lead counsel failed to ensure that

an associate filed the notice of appeal. In Bowles v. Russell, 551 U.S. 205 (2007), the Supreme

Court held that a petitioner’s notice of appeal (filed two days late) deprived the court of appeals

of jurisdiction, even though the notice was filed in reliance on a district court’s order. Id. at 207.

       Even though the standard is rigorous, courts have found excusable neglect under similar

circumstances. In Alvarado v. D'Ilio, No. CV 15-3878(SRC), 2017 WL 3080749 (D.N.J. July

19, 2017) (involving a pro se prisoner), the court granted a motion to extend the appeal period

and explained that the petitioner was not completely ignorant of the rules of procedure, his

inadvertence did not reflect a complete lack of diligence, and the one–day delay in filing the

notice of appeal was unlikely to prejudice the government respondent. Id. at *3. The court of

appeals accepted the district court's grant of the motion to extend the time to appeal and

considered the appeal to be timely filed. Alvarado v. Adm'r New Jersey State Prison, No. 16-

3798, 2017 WL 4570462, at *1 (3d Cir. Sept. 11, 2017).

       The court concludes that the circumstances of this case are similar to those in Alvarado.

The court acknowledges that Johnson failed to appeal the decision in his criminal case within the

14-day criminal appeal period and rejects Johnson’s excuse that he thought another order would

be filed. On the other hand, the court accepts Johnson’s representation that he was confused by

the appearance of the civil case number in the caption and recognizes that he took some steps to

contact the court to determine the proper appeal period. The delay was minimal and there was

no prejudice to the government. Accordingly, the court concludes that excusable neglect exists

to extend the time to appeal pursuant to Federal Rule of Appellate Procedure 4(b)(4).



                                                  8
        Case 2:08-cr-00374-JFC Document 1324 Filed 12/22/20 Page 9 of 9




   III. Conclusion

       For the reasons set forth above, the district court concludes that excusable neglect exists

to extend the time for Johnson to file a notice of appeal of the court’s opinion and order dated

January 29, 2020, pursuant to Federal Rule of Appellate Procedure 4(b)(4).

       An appropriate order follows.




December 22, 2020                                   /s/ Joy Flowers Conti
                                                    Joy Flowers Conti
                                                    Senior United States District Court Judge




                                                9
